Citation Nr: 0304837	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-11 248A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.   Entitlement to service connection for residuals of a 
head injury.  

2.  Entitlement to service connection for a detached retina 
of the left eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active duty military service from March 1977 
to March 1980.  

These matters come before the Board on appeal from a February 
1999 rating decision that, inter alia, denied service 
connection for residuals of a head injury, for a detached 
retina of the left eye, and for bilateral hearing loss.  A 
notice of disagreement was filed in May 1999.  The RO issued 
a statement of the case in May 1999.  The veteran filed a 
substantive appeal in June 1999.  In November 2000, the 
veteran testified at a hearing before the undersigned 
Veteran's Law Judge in Washington, D.C.; the transcript of 
that hearing is of record.

The Board remanded the issues, as listed on the title page 
above, for additional development.  Additionally, the Board 
referred to the RO a claim of entitlement to service 
connection for an acquired psychiatric disability for 
appropriate action.  

During the pendency of the appeal the veteran's claims file 
was transferred to the RO in Huntington, West Virginia.  

In an April 2002 rating decision, the RO denied service 
connection for an anxiety disorder with depression.  
Additionally, in September 2002, the RO granted entitlement 
to service connection for bilateral hearing loss and tinnitus 
and assigned noncompensable evaluations, effective since 
November 23, 1998.  No appeals have been filed with respect 
to these issues and accordingly, the only issues on appeal 
are those as listed on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Although the veteran has indicated that he sustained an 
injury to his head in service, the competent medical evidence 
does not establish any current residuals of a head injury, 
but indicates that his head, on examination, was normal.  

3.  The veteran's left eye condition, claimed as detached 
retina, was first manifested many years after service and 
there is competent evidence indicating that the condition is 
not related to active military service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
head injury have not been met. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for service connection for a detached retina 
of the left eye have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

Although the claims were initially denied as not well 
grounded, the February 1999 rating decision, the May 2000 
Statement of the Case, and the November 2002 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims for service connection and the bases for the 
denial of the claims.  Moreover, the Board's December 2000 
remand and the RO's April 2001 and April 2002 letters put the 
veteran on notice of the VCAA.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letters of April 2001 and April 2002) have been 
afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the April 2001 and April 2002 letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have 
provided argument in statements and a hearing transcript has 
been associated with the claims file.  Private, VA outpatient 
treatment records and Social Security disability evaluation 
records have been associated with the claims file, and, as 
indicated above, the RO has requested that the veteran 
identify any additional sources of treatment for residuals of 
a head injury and detached left retina.  The veteran was 
afforded VA examinations in June and October 2002, and the 
latter examiner explicitly included a review of the veteran's 
claims file and offered an opinion as to the nature, extent 
and etiology of the veteran's left eye condition.  Further, 
for the reasons explained in more detail, below, the Board 
finds that the evidence of record is sufficient to adjudicate 
the claim for service connection for claimed residuals of a 
head injury, and that an examination and opinion on this 
issue is not warranted.  See 38 U.S.C.A. § 5103A.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Background

Historically, in July 1998, the veteran filed a claim seeking 
service connection for residuals of a head injury and a left 
eye condition.  The veteran contends that he sustained a head 
injury and a detached left retina as a result of a fall from 
a truck in service.  

His service medical records reveal that he served on active 
duty from March 1977 to March 1980.  The service medical 
records include a March 1977 enlistment examination, which 
showed a normal examination of the eyes and head.  A health 
record from December 6, 1977, reveals that the veteran had 
stitches in his nose since December 5, 1977.  A bandage was 
reapplied.  The wound was healing well.  On December 12, 
1977, his stitches were removed.  At an examination in June 
1980, the veteran reported that his health was excellent.  He 
reported that he did not have eye trouble or a head injury 
either currently or in the past.  After examination, there 
were no defects or diagnoses listed.  

In August 1992 the veteran underwent a scleral buckle surgery 
to the left eye.  While the surgical report shows that the 
veteran had total left retinal detachment, it failed to 
reveal information regarding the etiology of the condition.  

At the hearing in November 2000, the veteran reported that he 
fell from the back of a deuce and a half truck while on field 
maneuvers in Germany.  He landed on his face and cut his face 
and nose.  Years later, he reported, his retina became 
detached and he lost sight in his left eye.  He reported that 
he suffered from headaches due to the fact that he had to 
compensate for the loss of vision in the eye.  

VA outpatient treatment records for the period from December 
1997 to October 2002, associated with the veteran's claims 
file, do not show treatment for residuals of a head injury, 
headaches or a left eye condition.  A January 2002 physical 
examination noted that the veteran's head was normal shape 
and size, with no tenderness, deformity, trauma or other 
abnormalities.  The conjunctivae, corneas and sclerae of the 
eyes were normal.  

An April 2001 Social Security disability determination found 
that the veteran was entitled to a period of disability 
commencing on September 13, 1999 due to an anxiety disorder, 
psychotic disorder, not otherwise specified, and alcohol 
abuse in remission.  

The veteran was afforded a VA eye examination in June 2002 
and a follow-up examination in October 2002.  The examiner 
noted a history of traumatic retinal detachment after a fall 
10 years ago.  He had surgery for the retinal detachment and 
had poor vision since that time.  His visual acuity showed 
20/25 vision on the right but only hand motion at 10 feet on 
the left.  The examiner opined that the veteran's left eye 
condition was unlikely related to military service.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

First, regarding the claim for service connection for 
residuals of a head injury, the Board notes that there is no 
evidence corroborating the veteran's assertions of head 
injury during service-the evidence reflects only that he 
injured his nose.  However, even assuming, arguendo, the 
credibility of the veteran's assertions, service connection 
must be denied in this case because the competent (i.e., 
medical) evidence indicates that does not have any current 
residuals of a head injury.  Current outpatient treatment 
records do not show such residuals; rather, those records, as 
indicated above show that the veteran's head is normal. 
Significantly, the veteran has neither presented nor alluded 
to the existence of any medical evidence demonstrating that 
he, in fact, currently suffers from the residuals of a head 
injury.  

As indicated above, however, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for residuals of a head injury must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met.  

Regarding the claim for service connection for a left eye 
condition, the Board notes that there is medical evidence of 
current disability-a detached retina of the left eye-but 
finds that the preponderance of the evidence is against the 
claim for service connection.  As with the head, service 
records do not document any injury to the left eye-only an 
injury to the left nose.  However, even assuming, arguendo, 
the credibility of the veteran's assertions as to the 
occurrence of a left eye injury in service, the claim must 
still be denied in the absence of competent evidence of a 
nexus between the current eye disability and service (to 
include any alleged eye injury therein).  The first medical 
evidence of a left eye condition is reflected in the surgical 
report of August 1992.  Significantly, moreover, in the only 
medical opinion to comment upon a relationship between the 
current eye disability and service, the October 2002 VA 
opined that the veteran's left eye retinal detachment was 
unlikely related to his military service.  The veteran has 
neither presented, nor alluded to the existence of, any 
contrary medical opinion.

The Board does not doubt the sincerity of the veteran's 
belief that he currently has residuals of a head injury and a 
left eye disability resulting from his military service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, such as whether he currently 
suffers from residuals of a head injury, and whether there 
exists any medical relationship between either of the claimed 
conditions and service.   See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v.  Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

For the foregoing reasons, the Board finds that the claims 
for service connection for residuals of a head injury and for 
a detached retina of the left eye must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for a detached left retina is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

